Exhibit 99.1 Management’s Discussion and Analysis For the Three-month Period Ended March 31, 2011 LABOPHARM INC. Management’s Discussion and Analysis For the Three-month Period Ended March 31, 2011 The following information should be read in conjunction with our condensed unaudited interim consolidated financial statements as at March 31, 2011 and related notes thereto as well as the audited consolidated financial statements and Management’s Discussion and Analysis as at December 31, 2010 and related notes thereto. As of January 1, 2011, we adopted International Financial Reporting Standards [“IFRS”]. The following disclosure and associated condensed unaudited interim consolidated financial statements are presented in accordance with IAS 34, Interim Financial Reporting. The comparative periods for fiscal 2010 have been restated in accordance with IFRS. The Management’s Discussion and Analysis provides a review of the performance of the Corporation for the three-month period ended March31, 2011, as compared to the three-month period ended March31, 2010. This review was performed by management with information available as at May 13, 2011. Additional information relating to the Corporation, including its annual report on Form 20-F, can be found on EDGAR at www.sec.gov/edgar.shtml and on SEDAR at www.sedar.com. Where we say “we”, “us”, “our”, or the “Corporation” we mean Labopharm Inc. and its subsidiaries and the proportionately consolidated entities in which we have an interest, unless otherwise indicated. All amounts are presented in thousands of Canadian dollars or other currencies, except per share data, unless otherwise indicated. FORWARD-LOOKING STATEMENTS Certain statements in this document are forward-looking and prospective with the meaning of applicable Canadian securities legislation and U.S. securities laws. Forward-looking statements generally can be identified by the use of forward-looking terminology such as “may”, “could”, “would”, “project”, “predict”, “potential”, “will”, “expect”, “intend”, “estimate”, “anticipate”, “plan”, “foresee”, “believe” or “continue” or the negatives of these terms or variations of them or similar terminology. By their nature, forward-looking statements require us to make assumptions and are subject to inherent risks and uncertainties. Readers of this document are cautioned not to place undue reliance on our forward-looking statements as a number of factors could cause future results, conditions, actions or events to differ materially from the operating targets, expectations, estimates or intentions expressed in the forward-looking statements. Factors that could cause actual results to differ materially include but are not limited to: • our need for additional financing and our estimates regarding our capital requirements and future revenues and profitability; • the ability of our joint venture [“Angelini Labopharm” or the “Joint Venture”] with Gruppo Angelini [“Angelini”], to successfully market OLEPTRO™ in the United States, and the ability of the joint venture to finance its operations, generate acceptable financial returns, generate positive cash flows or make distributions; • our estimates of the size of the potential markets for our products and product candidates; • our selection and licensing of products and product candidates; 2 • our plans to develop and commercialize product candidates and the timing of these development programs; • whether we will receive, and the timing and costs of obtaining, regulatory approvals; • clinical development of our products and product candidates, including the results of current and future clinical trials; • the benefits of our drug delivery technologies, products and product candidates as compared to others; • our ability to maintain and establish intellectual property rights in our drug delivery technologies, products and product candidates; • our ability to attract marketing and distribution partners and collaborators with acceptable development, regulatory and commercialization expertise and the benefits to be derived from such collaborative efforts; • sources of revenues and anticipated revenues, including contributions from marketing and distribution partners and collaborators, product sales, license agreements and other collaborative efforts for the development and commercialization of products and product candidates; • our ability to create an effective direct sales and marketing infrastructure for products we elect to market and sell directly; • the rate and degree of market acceptance of our products; • the timing and amount of reimbursement for our products; • the success and pricing of other competing therapies that may become available; • our ability to hire and retain qualified employees; • the manufacturing capacity of our third-party manufacturers for our products and product candidates; and • other risk factors discussed from time to time in our reports, public disclosure documents and other filings with the securities commissions in Canada and the United States. A detailed list of the risks and uncertainties affecting us can be found in our annual report on Form 20-F for the year ended December 31, 2010 filed on EDGAR with the U.S. Securities and Exchange Commission and on SEDAR with the Canadian Securities Administrators. The forward-looking statements we make in this Management’s Discussion and Analysis reflect our current views with respect to future events and are based upon what we believe are reasonable assumptions as at the date of this document. Except as required by law, we undertake no obligation and do not intend to update these forward-looking statements. OVERVIEW We are focused on realizing value from our commercialized products and creating additional value by leveraging our emerging technology platforms to develop increasingly differentiated products. 3 Business review for the quarter • In March 2011, as a result of changing circumstances, including very disappointing sales of OLEPTRO™, our once-daily formulation of trazodone, we announced that we had undertaken a complete review of the business including consideration of all available strategic options. • Also in March 2011, we announced a reduction of our workforce, eliminating 38 positions which should result in annual cost savings of approximately $3.8 million in research and development, and selling, general and administrative expenses. As a result, we incurred $1,882 of restructuring charges, including termination benefits. Following the reduction, we employ 94 people to support our current operations. • We are currently engaged in reviewing our technologies, products and product candidates to determine the appropriate path forward for each of our assets, including consideration of opportunities to monetize our approved products. We believe that our INTELLITABTM and POLYMERIC NANO-DELIVERY SYSTEMSTM [PNDSTM] technology platforms could have potential in their respective fields of application and are evaluating strategies to capitalize on these assets. As part of the strategic review process, we are also exploring potential business combinations that could create value for shareholders. There can be no assurance, however, that these actions will result in any specific transaction. • In April 2011, we announced that we had entered into discussions with Angelini, with the objective of restructuring our agreement with Angelini to further preserve capital. We are also reviewing the commercial opportunity of OLEPTRO™ in all territories outside the U.S. To date we have not partnered OLEPTRO™ outside the U.S. and, pending the outcome of the strategic review, as well as the outcome of the aforementioned discussions with Angelini, we are not pursuing discussions to commercialize OLEPTRO™ in Canada, which was approved by Health Canada on January 20, 2011. • In May 2011, we announced that Grünenthal GmbH [“Grünenthal”], to whom we had granted the exclusive right to market and sell our twice-daily tramadol/acetaminophen product in certain countries in Europe, has determined that the product is no longer consistent with its global corporate strategy. We have entered into discussions with Grünenthal to terminate our agreement. As a result, we do not expect that our product will be launched in Europe in 2011 as previously anticipated. Our product has received a positive opinion under the European Decentralized Procedure for eight European countries in October 2010, and we have since received Marketing Authorizations from certain individual country regulatory authorities. Subject to the satisfactory resolution of the discussions with Grünenthal,we will work towards establishing a new distribution and supply agreement for our product in certain European markets. 4 • In February 2011, we announced that the U.S. National Cancer Institute’s [“NCI”] Nanotechnology Characterization Laboratory [“NCL”] had selected Labopharm’s novel oral cancer therapy, DDS-06E, for pre-clinical toxicity and safety studies. The purpose of the studies, which will be conducted by NCL at no cost to us, is to evaluate DDS-06E as a potential cancer therapy for further development. DDS-06E is our novel formulation of SN-38, the active metabolite in the widely prescribed intravenous colon cancer drug irinotecan, that we have formulated for oral administration using our PNDS™ platform, which enables oral delivery of highly insoluble drugs. Irinotecan remains a first-line therapy for the treatment of colorectal and other serious cancers yet must be delivered intravenously as a prodrug to achieve efficacy. In nude mice bearing human colorectal tumors, our SN-38 formulation administered orally demonstrated equal efficacy and superior tolerability to intravenous irinotecan but did not result in the formation of toxic metabolites (SN-38 glucaronide) that may be dose limiting in humans. Results of the NCL studies are expected towards the middle of 2012. Liquidity We have incurred substantial operating losses since our inception due in large part to expenditures for our research and development and commercial activities. As at March 31, 2011, we had an accumulated deficit of $291,239. Our ability to continue to fund our operations is essential and we are constantly monitoring our capital and financial position. As at March 31, 2011, cash and cash equivalents amount to $34,591 excluding cash in Angelini Labopharm. Principal repayments of our term loans are currently expected to total approximately $10,300 over the twelve-month period ending March 31, 2012. Consequently, our committed sources of funds, our cash and cash equivalents on hand, and our anticipated revenue from the commercialization of our products are expected to be sufficient to meet our committed cash obligations and expected level of expenses beyond March 31, 2012, excluding any additional funding of the Joint Venture. However, in light of the inherent uncertainties associated with the commercialization of products including the impact of generic threats and other competing products, the ability to secure licensing or distribution agreements, research and development programs, the results of clinical studies, and the receipt of regulatory approval of certain products, it may be necessary for us to either: (i) seek to raise additional funds for the continuing development and marketing of our products, (ii) further delay or scale-back our commercial or development programs or other activities, or (iii) monetize certain of our rights, intellectual property or assets. Revenue Revenue from product sales and the gross margin thereon, together with other sources of revenue, will be key drivers of our performance as we pursue our activities. Since 2003, we have executed license and distribution agreements for the marketing and distribution of our once-daily tramadol product and our twice-daily formulation of tramadol and acetaminophen product, that cover a number of countries, and which have generated a combined $55,176 to date in licensing payments. Furthermore, we have received $27,199 [US$26,000] in cash as a result of the exclusive license agreement for OLEPTRO™ granted to Angelini Labopharm for the U.S. market, of which US$24,500 have been contributed to date to the Joint Venture to fund our share of its net operating loss and working capital requirements. 5 Operating Expenses Over the recent past, we have shifted our primary focus to not only research and development activities, but also a more significant role in the commercialization and marketing of our products. As a result, our selling, general and administrative expenses have increased over the past year, primarily due to the commercialization of OLEPTRO™ in the United States through the Joint Venture. In contrast, our research and development expenses have significantly decreased, as a result of cost reduction measures due to more limited financial resources. CHANGES IN ACCOUNTING POLICIES Transition to and initial adoption of IFRS Starting January 1, 2011, we are applying IFRS as issued by the International Accounting Standards Board [“IASB”]. The preparation of the condensed unaudited interim consolidated financial statements for the three-month period ending March 31, 2011 includes the initial adoption of accounting policies under IFRS which are different than the accounting policies used to prepare the most recent annual consolidated financial statements prepared under Canadian generally accepted accounting principles [“GAAP”]. The accounting policies as set out in note 3 to the condensed unaudited interim consolidated financial statements for the three-month period ended March 31, 2011 have been applied consistently to all periods beginning on or after January 1, 2010 presented in these financial statements. Comparative information for the three-month period ended March 31, 2010 and financial statements for the year ended December 31, 2010, have thus been adjusted from amounts previously reported under Canadian GAAP. They also have been applied in preparing an opening IFRS balance sheet at January 1, 2010 for the purpose of the transition to IFRS, as required by IFRS 1, First-time Adoption of International Financial Reporting Standards. A reconciliation of previously reported periods in accordance with Canadian GAAP to IFRS, as well as an explanation of how the transition from Canadian GAAP to IFRS has affected our financial position, financial performance and cash flows are provided in note 20 to the condensed unaudited interim consolidated financial statements. Impact of IFRS on our Corporation The conversion to IFRS impacts the way we present our financial results. The impact of the conversion to IFRS on our accounting systems has been minimal due to limited changes in accounting policies. Our internal and disclosure control processes, as currently designed, have not required significant modifications as a result of conversion to IFRS. We have assessed the impact of adopting IFRS on our contractual arrangements, and have not identified any material compliance issues. We have also considered the impact that the transition will have on our internal planning process and compensation arrangements and have not identified any significant issues. 6 Recent accounting pronouncements In November 2009, the IASB published IFRS 9, Financial Instruments, which covers the classification and measurement of financial assets as part of its project to replace IAS 39, Financial Instruments: Recognition and Measurement. In October 2010, additional requirements for classifying and measuring financial liabilities were added to IFRS 9. Under this guidance, entities have the option to recognize financial liabilities as at fair value through profit or loss. If this option is elected, entities would be required to reverse the portion of change in the fair value due to own credit risk out of profit or loss and recognize the change in other comprehensive income. IFRS 9 will become effective for the Corporation on January 1, 2013. Early adoption is permitted and the standard is required to be applied retrospectively. The implementation of the issued standard is not expected to have a significant impact on the Corporation’s financial position or results. CRITICAL ACCOUNTING POLICIES AND ESTIMATES In our 2010 annual audited consolidated financial statements and management’s discussion and analysis, we have identified the accounting policies and estimates that are critical to the understanding of our business and results of operations.With the adoption of IFRS, critical accounting policies and estimates have been updated to conform with this adoption. Please refer to notes 3 and 4 to our condensed interim unaudited consolidated financial statements for the three-month period ended March 31, 2011 for a detailed discussion regarding our significant accounting policies and application of critical accounting judgments, estimates and assumptions. RESULTS OF OPERATIONS Fluctuations in Operating Results Our results of operations have fluctuated significantly from period to period in the past and are likely to do so in the future. We anticipate that our quarterly and annual results of operations could be impacted for the foreseeable future by several factors, including most importantly the actions resulting from our current business and strategic review process, as well as the timing of approvals to market our products in various jurisdictions and resulting product sales, the timing and amount of payments received pursuant to our current and future collaborations with third parties, and the progress and timing of expenditures related to our research, development and commercialization efforts. The following provides explanations to fluctuations of our results of operations. 7 Revenue For the three-month period ended March 31, 2011, total revenue amounted to $5,285, compared to $4,693 for the three-month period ended March 31, 2010. For the three-month period ended March 31, 2011, product sales were $3,957, compared to $3,228 in 2010, and were comprised of the following: For the three months ended: March 31, 2011 March 31, 2010 Product Sales: Tramadol OOLEPTRO™ - U.S. (by the Joint Venture) - Product sales of our once-daily tramadol product for the three-month period ended March 31, 2011 increased by $275 or 9% compared to the corresponding period last year, primarily as a result of product sales to the U.S. For territories outside the U.S., higher volumes were offset by a lower average selling price per tablet and an unfavourable year over year variance in the exchange rate of the euro compared to the Canadian dollar as a significant portion of our sales is denominated in euros. During the three-month period ended March 31, 2011, we recognized licensing revenue of $808, representing a portion of the licensing payments received from our marketing and distribution partners under our license and distribution agreements for our once-daily tramadol product, as well as our tramadol-acetaminophen combination product. Licensing revenue for the three-month period ended March 31, 2010 was $594. The increase is primarily due to the partial recognition of the lump sum amount of $4,771 received from Purdue Pharma Products L.P. [“Purdue Pharma”] in December 2010 as compensation for royalties resulting from the net sales, from October 1, 2010 onwards, of RYZOLT™ as per the amendment to the license agreement for our once-daily tramadol product in the U.S. market. The lump sum amount is being amortized over a 39-month period until December 2013 which is the term over which we currently expect to maintain substantive contractual obligations towards Purdue Pharma. No additional royalty revenue is expected from Purdue Pharma on sales of RYZOLT™. During the three-month period ended March 31, 2010, royalties from the sales of RYZOLT™ in the U.S. were $600. Revenue from services and research and development collaborations amounted to $520 for the three-month period ended March 31, 2011, and was primarily related to the rendering of services to Angelini Labopharm. Revenue from research and development collaborations amounted to $271 for the three-month period ended March 31, 2010 and was related to two agreements: i) a prototype development and option agreement under which we were developing a twice-daily acetaminophen tablet formulation for a third-party pharmaceutical company, and ii) a feasibility study agreement with a third party under which we were formulating a number of its drug compounds using our PNDS™ technology. 8 Cost of Goods Sold For the three-month periods ended March 31, 2011 and 2010, cost of goods sold was $2,040 and $1,453, respectively. Our cost of goods sold consists primarily of raw materials, third-party bulk tablet manufacturing costs, third-party packaging costs and a royalty expense for our once-daily tramadol product. Cost of goods sold and gross margin for our once-daily tramadol product were the following: For the three months ended: March 31, 2011 March 31, 2010 Product sales Cost of goods sold Gross margin Gross margin % 54
